Exhibit 10.1
 
PALM, INC.
 
1999 STOCK PLAN
(As Amended through October 15, 2002)
 
1.    Purposes of the Plan.    The purposes of this 1999 Stock Plan are:
 

 
•
 
to attract and retain the best available personnel for positions of substantial
responsibility,

 

 
•
 
to provide additional incentive to Employees, Directors and Consultants, and

 

 
•
 
to promote the success of the Company’s business.

 
Options granted under the Plan will be Nonstatutory Stock Options. Stock
Purchase Rights may also be granted under the Plan.
 
2.    Definitions.    As used herein, the following definitions shall apply:
 
(a)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b)    “Applicable Laws” means the requirements relating to the administration
of stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.
 
(c)    “Board” means the Board of Directors of the Company.
 
(d)    “Cause” shall mean (i) an act of personal dishonesty taken by the
Optionee in connection with his or her responsibilities as a Service Provider
and intended to result in substantial personal enrichment of the Optionee, (ii)
Optionee being convicted of a felony, (iii) a willful act by the Optionee which
constitutes gross misconduct and which is injurious to the Company, (iv)
following delivery to the Optionee of a written demand for performance from the
Company which describes the basis for the Company’s reasonable belief that the
Optionee has not substantially performed his duties, continued violations by the
Optionee of the Optionee’s obligations to the Company which are demonstrably
willful and deliberate on the Optionee’s part.
 
(e)    “Change of Control” means the occurrence of any of the following events:
 
(i)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities who is not already such as of the
Effective Date; or



--------------------------------------------------------------------------------

 
(ii)  The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or
 
(iii)  The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining out-standing or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or
 
(iv)  A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the Effective Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of those directors whose election or nomination was not in connection
with any transaction described in subsections (i), (ii), or (iii) above, or in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company.
 
Notwithstanding the foregoing, in no event shall either or both of the following
events constitute a Change of Control: (i) the initial public offering of the
Company’s securities pursuant to a registration statement filed under Section 12
of the Exchange Act or (ii) the spin-off of the Company from 3Com pursuant to
one or more transactions in which 3Com distributes eighty percent (80%) or more
of its securities ownership of the Company to the shareholders of 3Com.
 
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)    “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
(h)    “Common Stock” means the common stock of the Company.
 
(i)    “Company” means Palm, Inc., a Delaware corporation.
 
(j)    “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
 
(k)    “Director” means a member of the Board.
 
(l)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
(m)    “Effective Date” means the effective date of this Plan as determined in
accordance with Section 7.
 
(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.



-2-



--------------------------------------------------------------------------------

 
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(p)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
 
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator; or
 
(iv)    For purposes of Option grants made on the effective date of the
Company’s initial public offering of Common Stock, the Fair Market Value shall
be the initial price to the public as set forth in the final prospectus included
with the registration on Form S-1 filed with the Securities and Exchange
Commission for such offering.
 
(q)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(r)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(s)    “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.
 
(t)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(u)    “Option” means a stock option granted pursuant to the Plan.
 
(v)    “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.



-3-



--------------------------------------------------------------------------------

 
(w)    “Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.
 
(x)    “Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.
 
(y)    “Optionee” means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.
 
(z)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(aa)    “Plan” means this 1999 Stock Plan.
 
(bb)    “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.
 
(cc)    “Restricted Stock Purchase Agreement” means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a Stock Purchase Right. The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.
 
(dd)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
 
(ee)    “Section 16(b) “ means Section 16(b) of the Exchange Act.
 
(ff)    “Service Provider” means an Employee, Director or Consultant. In
addition, an individual who receives an award under this Plan while an Employee,
Director or Consultant, and who ceases to be an Employee, Director or
Consultant, but who remains an employee, director or consultant to 3Com shall be
deemed Service Provider for purposes of this Plan.
 
(gg)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.
 
(hh)    “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.
 
(ii)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(jj)    “3Com” means 3Com Corporation, a Delaware corporation.



-4-



--------------------------------------------------------------------------------

 
3.    Stock Subject to the Plan.    Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 4,948,000* Shares, plus an annual increase to be added the
first day of the Company’s fiscal year equal to the lesser of (i) 5% of the
outstanding shares of Common Stock on such date, or (ii) an amount determined by
the Board. The Shares may be authorized, but unissued, or reacquired Common
Stock.
 
If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.
 
4.    Administration of the Plan.
 
(a)    Procedure.
 
(i)    Multiple Administrative Bodies.    Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii)    Section 162(m).    To the extent that the Administrator determines it to
be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii)    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)    Other Administration.    Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(b)    Powers of the Administrator.    Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i)    to determine the Fair Market Value;

--------------------------------------------------------------------------------

* This number includes the 20 million Shares initially reserved for issuance
under the Plan, plus the Shares that have been added annually pursuant to this
Section 3 since the first day of the Company’s 2001 fiscal year through October
14, 2002, as adjusted for the 1-for-20 reverse stock split effected on October
15, 2002.



-5-



--------------------------------------------------------------------------------

 
(ii)    to select the Employees, Directors and Consultants to whom Options and
Stock Purchase Rights may be granted hereunder;
 
(iii)    to determine the number of shares of Common Stock to be covered by each
Option and Stock Purchase Right granted hereunder;
 
(iv)    to approve forms of agreement for use under the Plan;
 
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option or Stock Purchase Right granted hereunder. Such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Purchase Rights may be exercised (which may be based
on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;
 
(vi)    to reduce the exercise price of any Option or Stock Purchase Right to
the then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option or Stock Purchase Right shall have declined since the
date the Option or Stock Purchase Right was granted;
 
(vii)    to institute an Option Exchange Program;
 
(viii)    to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
 
(ix)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred treatment under foreign laws;
 
(x)    to modify or amend each Option or Stock Purchase Right (subject to
Section 15(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;
 
(xi)    to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to (or less than) the minimum amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined. All elections by an
Optionee to have Shares withheld for this purpose shall be made in such form and
under such conditions as the Administrator may deem necessary or advisable;
 
(xii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator;
 
(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.



-6-



--------------------------------------------------------------------------------

 
(c)    Effect of Administrator’s Decision.    The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.
 
5.    Eligibility.    Nonstatutory Stock Options and Stock Purchase Rights may
be granted to Employees, Directors or Consultants.
 
6.    Limitations.
 
(a)    Neither the Plan nor any Option or Stock Purchase Right shall confer upon
an Optionee any right with respect to continuing the Optionee’s relationship as
a Service Provider, nor shall they interfere in any way with the Optionee’s
right or the Company’s or 3Com’s right, as applicable, to terminate such
relationship at any time, with or without cause.
 
(b)    The following limitations shall apply to grants of Options:
 
(i)    No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 150,000 Shares.
 
(ii)    In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 300,000 Shares, which shall not
count against the limit set forth in subsection (i) above.
 
(iii)    The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 13.
 
(iv)    If an Option is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 13), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.
 
7.    Term of Plan.    Subject to Section 19 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 15 of the Plan.
 
8.    Term of Option.    The term of each Option shall be stated in the Option
Agreement.
 
9.    Option Exercise Price and Consideration.
 
(a)    Exercise Price.    The per share exercise price for the Shares to be
issued pursuant to the exercise of an Option shall be determined by the
Administrator; provided, however, that in the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
 
(b)    Waiting Period and Exercise Dates.    At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions that must be satisfied before the Option may
be exercised.



-7-



--------------------------------------------------------------------------------

 
(c)    Form of Consideration.    The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:
 
(i)    cash;
 
(ii)    check;
 
(iii)    promissory note;
 
(iv)    other Shares which (A) in the case of Shares acquired upon exercise of
an option, have been owned by the Optionee for more than six months on the date
of surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;
 
(v)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
(vi)    a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;
 
(vii)    any combination of the foregoing methods of payment; or
 
(viii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
 
10.    Exercise of Option.
 
(a)    Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.



-8-



--------------------------------------------------------------------------------

 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
 
(b)    Termination of Relationship as a Service Provider.    If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
 
(c)    Disability of Optionee.    If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(d)    Death of Optionee.    If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant) but only to the extent that the Option is
vested on the date of death. In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s death. The Option may be exercised by the Optionee’s designated
beneficiary, provided such beneficiary has been designated prior to Optionee’s
death in a form acceptable by the Administrator. If no such beneficiary has been
designated by the Optionee, then such Option may be exercised within the
applicable time period by the personal representative of the Optionee’s estate
or by the person or persons to whom the Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution. If,
at the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
 
(e)    Buyout Provisions.    The Administrator may at any time offer to buy out
for a payment in cash or Shares an Option previously granted based on such terms
and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.



-9-



--------------------------------------------------------------------------------

 
11.    Stock Purchase Rights.
 
(a)    Rights to Purchase.    Stock Purchase Rights may be issued either alone,
in addition to, or in tandem with other awards granted under the Plan and/or
cash awards made outside of the Plan; provided, however that in no event may
Stock Purchase Rights be issued in any fiscal year of the Company for more than
ten percent (10%) of the total Shares available for issuance hereunder, in the
aggregate, on the first day of such fiscal year. After the Administrator
determines that it will offer Stock Purchase Rights under the Plan, it shall
advise the offeree in writing or electronically, by means of a Notice of Grant,
of the terms, conditions and restrictions related to the offer, including the
number of Shares that the offeree shall be entitled to purchase, the price to be
paid, and the time within which the offeree must accept such offer. The offer
shall be accepted by execution of a Restricted Stock Purchase Agreement in the
form determined by the Administrator.
 
(b)    Repurchase Option.    Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator.
 
(c)    Other Provisions.    The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.
 
(d)    Rights as a Shareholder.    Once the Stock Purchase Right is exercised,
the purchaser shall have the rights equivalent to those of a shareholder, and
shall be a shareholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Stock Purchase Right is exercised, except as provided in Section 13 of the Plan.
 
12.    Transferability of Options and Stock Purchase Rights.    Unless
determined otherwise by the Administrator, an Option or Stock Purchase Right may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such Option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate.
 
13.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a)    Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan, including Shares as to which no
Options or Stock Purchase Rights have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right and the number of shares of Common Stock covered by each
outstanding Option and Stock Purchase Right, as well as the price per share of
Common Stock covered by each such outstanding Option or Stock Purchase Right,
shall be proportionately adjusted for any increase



-10-



--------------------------------------------------------------------------------

or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Stock
Purchase Right.
 
(b)    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each Optionee as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for an Optionee to have the
right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option or Stock Purchase Right shall lapse
as to all such Shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Option or Stock Purchase Right will terminate
immediately prior to the consummation of such proposed action.
 
(c)    Merger or Asset Sale.    In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and Stock Purchase Right shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option or Stock Purchase
Right, the Optionee shall fully vest in and have the right to exercise the
Option or Stock Purchase Right as to all of the Optioned Stock, including Shares
as to which it would not otherwise be vested or exercisable. If an Option or
Stock Purchase Right becomes fully vested and exercisable in lieu of assumption
or substitution in the event of a merger or sale of assets, the Administrator
shall notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or Stock Purchase Right shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option or Stock Purchase Right, for each Share of Optioned Stock
subject to the Option or Stock Purchase Right, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.



-11-



--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, if an Optionee’s status as a Service Provider is
terminated for reasons other than Cause within twelve (12) months following a
Change of Control, then the vesting and exercisability of each of the Optionee’s
outstanding Options and Stock Purchase Rights shall partially accelerate upon
such termination with respect to fifty percent (50%) of the then unvested Shares
subject to or acquired under each such Option or Stock Purchase Right.
 
14.    Date of Grant.    The date of grant of an Option or Stock Purchase Right
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.
 
15.    Amendment and Termination of the Plan.
 
(a)    Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.
 
(b)    Shareholder Approval.    The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
 
(c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.
 
16.    Conditions Upon Issuance of Shares.
 
(a)    Legal Compliance.    Shares shall not be issued pursuant to the exercise
of an Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
(b)    Investment Representations.    As a condition to the exercise of an
Option or Stock Purchase Right, the Company may require the person exercising
such Option or Stock Purchase Right to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.
 
17.    Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.



-12-



--------------------------------------------------------------------------------

 
18.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.    Shareholder Approval.    The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.



-13-